DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manicke (US PgPub #2008/0156846).
For Claim 1, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose a metallic skin structure (110’), comprising: a first end portion; a second end portion; a joint (116’) between the first and second end portions, wherein the first end portion and the second end portion are coupled together along a line of securement; and at least one reinforcing fiber (120’), embedded within at least one of the first end portion or the 
For Claim 2, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose wherein: the first end portion comprises a first end; the second end portion comprises a second end; the first end and the second end are aligned with each other and face each other; the first end and the second end are coupled together with a weld; the weld is positioned between the first and the second end; and the weld extends along the first end and the second end and defined the line of securement.
For Claim 3, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose the reinforcing fibers (120’) are embedded within the first end portion, and the first end portion is positioned on a first side of the line of securement; the at least one reinforcing fiber extends from the first end portion and is embedded within the weld; the reinforcing fibers extend from the weld and is embedded within the second end portion; and the second end portion is positioned on a second side of the line of securement.
For Claim 4, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose that the reinforcing fibers comprise a first plurality of reinforcing fibers; the first plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the first plurality of fibers are embedded within the first end portion; the first end portion is positioned on the first side of the line of securement; the first plurality of fibers extends through the first end portion; the first plurality of reinforcing fibers is positioned closer to a first surface of the first end portion than to a second 
For Claim 5, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose that the at least one reinforcing fibers comprises a second plurality of reinforcing fibers (120’); the second plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the second plurality of reinforcing fibers are embedded within the first end portion; the first end portion is positioned on the first side of the line of securement; the second plurality of reinforcing fibers extends through the first end portion; the second plurality of reinforcing fibers is positioned closer to the second surface of the first end portion than to the first surface of the first end portion; the second plurality of reinforcing fibers extends from the first end portion and is embedded within the weld; the second plurality of reinforcing fibers is positioned closer to the second surface of the weld than to the first surface of the weld; the second plurality of reinforcing fibers extends from the weld and is embedded within the second end portion; the second end portion is positioned on the second side of the line of securement; the second plurality of reinforcing fibers extends within the second end 
For Claim 12, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose a method for fabricating the metallic skin structure of claim 1, comprising the steps of coupling the first end portion to the second end portion along the line of securement; and positioning the at least one reinforcing fiber, embedded within at least one of the first or second end portions, wherein the at least one reinforcing fiber extends across the line of securement in the direction, orthogonal to the line of securement.
For Claim 13, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose the step of coupling the first end portion to the second end portion further comprises positioning the first end portion, which comprises a first end, and the second end portion, which comprises a second end, such that the first end and the second end are aligned with each other and face each other; and the step of coupling the first end portion to the second end portion further comprises positioning a weld between the first end and the second end, wherein the weld defines the line of securement.
For Claim 14, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose the at least one reinforcing fiber further comprises a first plurality of reinforcing fibers; the first plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the step of position the at least one reinforcing fibers further comprises embedding the first plurality of reinforcing fibers within the first end portion on a first side of the line of securement so that the first plurality of reinforcing fibers extend through the first end portion; the first plurality of reinforcing fibers is positioned closer to the first surface of the first end portion than to a second surface of the first end portion; the step of position the at least one reinforcing fiber further comprises positioning the first plurality of reinforcing fibers so that the first plurality of reinforcing fibers extends from the first end portion and is embedded within the weld; the first plurality of reinforcing fibers is positioned closer to a first surface of the weld than to a second surface of the weld; the step of positioning the at least one reinforcing fiber further comprises positioning the first plurality of reinforcing fibers so that the first plurality of reinforcing fibers extends from the weld and is embedded within the second end portion; the second end portion is positioned on a second side of the line of securement; and the first plurality of reinforcing fibers extends within the second end portion and is positioned closer to a first surface of the second end portion than to a second surface of the second end portion.
For Claim 15, figures 2-5 and paragraph [0021] of Manicke ‘846 disclose the at least one reinforcing fiber further comprises a second plurality of reinforcing fibers; the second plurality of reinforcing fibers comprises adjacent reinforcing fibers, which are spaced apart from one another; the step of positioning the at least one reinforcing fiber further comprises embedding the second plurality of reinforcing fibers within the first end portion; the first end portion is positioned on the first side of the line of securement; the second plurality of reinforcing fibers extends through the first end portion; the second plurality of reinforcing fibers is positioned closer to the second surface of the first end portion than to the first surface of the first end portion; the step of positioning the at least one reinforcing fiber further comprises positioning the second plurality of reinforcing fibers so that the second plurality of reinforcing fibers extends from the first end portion and is embedded within the weld; the second plurality of reinforcing fibers is positioned closer to the second surface of the weld than to the first surface of the weld; the step of positioning the at least one reinforcing fiber further comprises positioning the second plurality of reinforcing fibers so that the second plurality of reinforcing fibers extends from the weld and is embedded within the second end portion; the second end portion is positioned on the second side of the line of securement; and the second plurality of reinforcing fibers is positioned closer to the second surface of the second end portion than to the first surface of the second end portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manicke (US PgPub #2008/0156846) as applied to claim 1 above, and further in view of McWithey (US Patent #4411380). While paragraph [0017] of Manicke ‘846 discloses the reinforcing fibers being silicon carbide with thickness, it is silent about it being between fifty and sixty then thousands of an inch.  However, figures 4-5 and column 3, lines 9-10 of McWithey ‘380 teaches the fibers being 0.0057 inches in diameter and the fibers being embedded at a depth of at least one thousandth of an inch.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Manicke ‘846 with the fiber thickness and placement as taught in McWithey ‘380 in order to provide a desired reinforcement strength.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/29/2021